DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 01/12/2022 have been entered.  Claims 1-5, 8-11 and 15-20 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
The amendments and remarks filed are sufficient to cure the previous claim objection set forth in the Final office action mailed on 12/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the distal end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-20 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall et al. (Patent No. 5,810,780) in view of Ng et al. (Pub. No. 2016/0310704).
Regarding claim 1, Brimhall et al. teaches a catheter insertion device (device in Fig. 1) comprising: a catheter hub (21, Fig. 1) comprising a catheter (20, Fig. 1) extending distally from the catheter hub (21) to a distal end (distal end, Fig. 2 below), the catheter (20) having an outer surface (outer surface of 20, see Fig. 2) and an inner surface (inner surface of 20, see Fig. 2) defining a fluidic passageway (lumen of 20, see Fig. 2) therethrough, the catheter hub (21) comprising an interior cavity (lumen of 21, Fig. 2) and a septum (30, Fig. 2) contained therein (see Fig. 2); a cannula (40, Fig. 1) axially movable through the septum (30) and the catheter (20, see Col. 4, lines 62-65 and Col. 5, lines 22-24), the cannula (40) having an outer surface (outer surface of 40, see Fig. 2), an inner surface (inner surface of 40, see Fig. 2) defining a central bore (lumen of 40, see Fig. 2) therethrough, and a distal opening (distal opening, Fig. 2 below) in the shape of a bevel ending distally at a sharp distal tip (distal tip, see Fig. 2 below); and a (43, Fig. 2) in the cannula, the view window (43) comprising a fenestration in the cannula through to the central bore (see Fig. 2 illustrating 43 as a fenestration in 40 that extends to the lumen of 40), the fenestration (43) having a proximal edge (see Fig. 2 below) and a distal edge (see Fig. 2 below) on the outer surface of the cannula (outer surface of 40, Fig. 2 below) defining an axial length of the fenestration (43, see Fig. 2 below illustrating the proximal edge and distal edge defining an axial length); wherein an annular space (annular space, see Fig. 2 below and Col. 4, lines 16-20) is present between the inner surface of the catheter (inner surface of 20) and the outer surface of the cannula (outer surface of 40, see Fig. 2 below) when the cannula (40) is within the fluidic passageway of the catheter (lumen of 20, see Fig. 2), wherein the distal end of the catheter (20) is tapered (see Fig. 2 below) such that a circumferential seal is present between the inner surface of the catheter (20) and the outer surface of the cannula (40) at the distal end of the catheter (20) when the distal opening of the cannula (40) extends distally beyond the distal end of the catheter (see Fig. 2 and Col. 4, lines 62-67), and wherein the cannula (40) further comprises a flat relief portion (42, Fig. 2) extending proximally on the cannula (40) by a length D3 (see Fig. 2 illustrating 42 extending a length) beginning from a position proximal to the distal opening of the cannula (see Fig. 2 below illustrating 42 extending proximally from a position proximal the distal opening) and providing a fluidic pathway under said circumferential seal for blood to flow proximally into the annular space (see Col. 4, lines 26-49).  
Annotated Fig. 2
[AltContent: textbox (distal end of cannula)][AltContent: ][AltContent: textbox (distal end of catheter)][AltContent: ][AltContent: textbox (proximal edge)][AltContent: textbox (annular space)][AltContent: arrow][AltContent: textbox (distal opening)][AltContent: arrow][AltContent: textbox (distal tip)][AltContent: textbox (bevel)][AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    259
    800
    media_image1.png
    Greyscale

[AltContent: textbox (distal edge)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    174
    99
    media_image2.png
    Greyscale

Brimhall et al. does not teach a transparent seal member fit over the fenestration (43); however, Ng et al. teaches a view window (120, Fig. 2) comprising a fenestration in a cannula (110, Fig. 1) through to a central bore (lumen of 110, see Fig. 2) and a transparent seal member (130, Fig. 2) fit over the fenestration (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall et al. by adding the transparent biocompatible material taught by Ng et al. to notch 43 for providing a window on the cannula that enhances blood visualization and for quick visualization of the blood flashback without compromising a secondary flashback (see [0010]).
Regarding claim 2, Brimhall et al. in view of Ng et al. teaches wherein the transparent seal member (130) is selected from a transparent film, transparent insert, transparent sleeve or transparent cover (see Ng et al., [0040]).  
Regarding claim 3, Brimhall et al. in view of Ng et al. wherein the cannula (40) further (diameter of 43 along portion indicated in Fig. 2 below) surrounding the fenestration (43, see Fig. 2) but does not clearly teach wherein the transparent seal member (130) comprises a circumferential sleeve fit within the narrower diameter portion to form a viewing capsule capable of filling with fluid present in the cannula.  However, Ng et al. teaches that the transparent seal member (130) can be a circumferential sleeve fit within a narrower diameter portion (see Fig. 2 illustrating 114 have a narrower diameter than the diameter of 110 and see Ng et al. [0043] where 130 can be a clear tubing) to form a viewing capsule capable of filling with fluid present in the cannula (110, see [0043]; it is the Examiner’s position that as a result of 130 being a tube over 114, the combination of 130 and 114 forms a capsule.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall et al. in view of Ng et al. by forming the biocompatible material 130 to be a ultrathin walled tubing fit around 43 since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
	Regarding claim 4, Brimhall et al. in view of Ng et al. wherein the transparent seal member (130) comprises a glass or plastic sleeve (see Ng et al., [0043] where the tubing is polyamide and it is known in the art that polyimide is a polymer belonging to a class of plastics) having substantially similar dimensions to the narrower diameter portion (see Fig. 2 above, it is the Examiner’s position that as a result of 130 being fit to surround 43, 130 has a substantially similar dimension at the narrower portion as 43), and wherein an outer diameter of the cannula remains substantially constant over the viewing capsule (see Fig. 2 illustrating the outer dimeter of 40 being constant around 43; hence, it is the Examiner’s position that the outer diameter remains substantially constant over the viewing capsule).  
Regarding claim 15, Brimhall et al. teaches an intravenous method (see abstract describing an intravenous method) comprising: inserting a cannula (40, Fig. 1) into a blood vessel (see Col. 3, lines 57-59), the cannula (40) having an outer surface (outer surface of 40, see Fig. 2), an inner surface (inner surface of 40, see Fig. 2) defining a central bore (lumen of 40, see Fig. 2) therethrough, a distal opening (distal opening, Fig. 2 above), a view window (43, Fig. 2) comprising a fenestration in the cannula through to the central bore (see Fig. 2 illustrating 43 as a fenestration in 40 that extends to the lumen of 40) and a flat relief portion (42, Fig. 2) on the distal end of the cannula (see Fig. 2 above); observing a first blood flash event in the view window (43) of the cannula (40) confirming insertion of the distal opening of the cannula into the blood vessel (see Col. 4, lines 26-33); inserting a distal end of a catheter (distal end of 20, see Fig. 2 above) into the blood vessel and over the flat relief portion (42) on the distal end of the cannula by distally moving the catheter (20) relative to the cannula (40, see Col. 4, lines 62-67 through Col. 5, line 1, it should be noted that the claim does not require any sequential steps and Brimhall teaches that 20 is inserted into the vessel over 40), the catheter (20) extending distally from a catheter hub (21, Fig. 1) to the distal end of the catheter (20, see Fig. 2), the catheter (20) having an outer surface (outer surface of 20, see Fig. 2) and an inner surface (inner surface of 20, see Fig. 2) defining a fluidic passageway therethrough (lumen of 20, see Fig. 2), the catheter hub (21) comprising an interior cavity (lumen of 21, Fig. 2) and a septum (30, Fig. 2) contained therein, the catheter (20) coaxially arranged over the cannula (40) to provide an annular space (annular space, see Fig. 2 above and Col. 4, lines 16-20) between the outer surface of the cannula (outer surface of 40, see Fig. 2 above) and the inner surface of the catheter (inner surface of 20) with a circumferential seal being present (inner surface of 20) and the outer surface of the cannula (outer surface of 40) at the distal end of the catheter (20, see Fig. 2 and Col. 4, lines 62-67); and observing a second blood flash event in the annular space confirming insertion of the distal end of the catheter into the blood vessel and a corresponding blood flow bypassing the circumferential seal present between the inner surface of the catheter and the outer surface of the cannula at the distal end of the catheter (see Col. 4, lines 35-67 through Col. 5, lines 1-21).  
Brimhall et al. does not teach a transparent seal member fit over the fenestration (43); however, Ng et al. teaches a view window (120, Fig. 2) comprising a fenestration in a cannula (110, Fig. 1) through to a central bore (lumen of 110, see Fig. 2) and a transparent seal member (130, Fig. 2) fit over the fenestration (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall et al. by adding the transparent biocompatible material taught by Ng et al. to notch 43 for providing a window on the cannula that enhances blood visualization and for quick visualization of the blood flashback without compromising a secondary flashback (see [0010]).
Regarding claim 16, Brimhall et al. in view of Ng et al. teaches wherein the flat relief portion (42) on the distal end of the cannula (40) provides a fluidic pathway under the circumferential seal present between the inner surface of the catheter (inner surface of 20) and the outer surface of the cannula (outer surface of 40) at the distal end of the catheter (distal end of 40, see Fig. 2 above), allowing blood to flow from the blood vessel into the annular space when the distal end of the catheter enters the blood vessel while traversing the flat relief portion on the distal end of the cannula (40, see Col. 4, lines 26-49).  
Regarding claim 18, Brimhall et al. in view of Ng et al. teaches wherein the distal end of (see Fig. 2 above and Col. 5, lines 1-7).  
Regarding claim 19, Brimhall et al. in view of Ng et al. wherein the cannula (40) further comprises a narrower diameter portion (diameter of 43 along portion indicated in Fig. 2 below) surrounding the fenestration (43, see Fig. 2) and providing visual confirmation of insertion of the distal opening of the cannula into the blood vessel (see Brimhall et al., Col. 4, lines 26-33) but does not clearly teach wherein the transparent seal member (130) comprises a circumferential sleeve fit within the narrower diameter portion to form a viewing capsule capable of filling with fluid present in the cannula.  However, Ng et al. teaches that the transparent seal member (130) can be a circumferential sleeve fit within a narrower diameter portion (see Fig. 2 illustrating 114 have a narrower diameter than the diameter of 110 and see Ng et al. [0043] where 130 can be a clear tubing) to form a viewing capsule capable of filling with fluid present in the cannula (110, see [0043]; it is the Examiner’s position that as a result of 130 being a tube over 114, the combination of 130 and 114 forms a capsule.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall et al. in view of Ng et al. by forming the biocompatible material 130 to be a ultrathin walled tubing fit around 43 since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall et al. (Patent No. 5,810,780) in view of Ng et al. (Pub. No. 2016/0310704) in view of Clancy (Pub. .
Regarding claim 5, Brimhall et al. in view of Ng et al. does not teach wherein the proximal edge of the fenestration is spaced apart from the sharp distal tip by a distance Di from about 10 mm to about 50 mm.  However, Clancy teaches a proximal edge (226, Fig. 2C) of a fenestration (220, Fig. 2C) that is spaced apart from a sharp distal tip (210, Fig. 2C) by a distance from about 10 mm (see [0031], it is the Examiner’s position that 7.1 mm is about 10 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall et al. in view of Ng et al. by forming the proximal edge of the fenestration to be 7.1 mm from the distal tip as taught by Clancy et al. because Brimhall et al. in view of Ng et al. is silent regarding the specific distance between the proximal edge of the fenestration and the distal tip and Clancy et al. teaches that it is known in the art to form the proximal edge of a fenestration 7.1 mm from the distal tip.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall et al. (Patent No. 5,810,780) in view of Ng et al. (Pub. No. 2016/0310704) in view of Podhora (Patent No. 3,500,828).
Regarding claim 8, Brimhall et al. in view of Ng et al. teaches wherein the flat relief portion (42) is configured distal to the distal edge of the fenestration (distal edge of 43, see Fig. 2 of Brimhall et al.) but does not teach wherein the length D3 of the flat relief portion is from about 10 mm to about 50 mm.  However, Podhora teaches a cannula (30, Fig. 1) flat relief portion (38, Fig. 1) having a length from about 10 mm to 50 mm (see claim 3, where the length of 38 is 0.0625 inches which is 1.59 mm which is about 10 mm).
	It would have been obvious one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall et al. in view of Ng et al. by forming the flat relief portion to have a length of 1.59 mm as taught by Podhora because Podhora teaches that such length is sufficient for permitting a successful flashback (see Col. 3, lines 64-75).  
Regarding claim 17, Brimhall et al. in view of Ng et al. teaches wherein the flat relief portion (42) extends proximally on the cannula by a length D3 beginning from a position proximal to the distal opening of the cannula (40, see Fig. 2 of Brimhall et al.), but does not teach wherein D3 is from about 10 mm to about 50 mm.  However, Podhora teaches a cannula (30, Fig. 1) flat relief portion (38, Fig. 1) having a length from about 10 mm to 50 mm (see claim 3, where the length of 38 is 0.0625 inches which is 1.59 mm which is about 10 mm).
	It would have been obvious one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall et al. in view of Ng et al. by forming the flat relief portion to have a length of 1.59 mm as taught by Podhora because Podhora teaches that such length is sufficient for permitting a successful flashback (see Col. 3, lines 64-75).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall et al. (Patent No. 5,810,780) in view of Ng et al. (Pub. No. 2016/0310704) in view of Muse et al. (Pub. No. 2018/0339131).
Regarding claim 20, Brimhall et al. in view of Ng et al. does not teach wherein the blood vessel is a deep vein.  However, Muse et al. teaches a method for using a needle and catheter system (abstract), further teaching inserting the cannula (104, Fig. 1) into a blood vessel (abstract) that is a deep vein ([0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught Brimhall et al. in view of Ng et al. by using the device in the method taught by Muse et al. and inserting the device in a deep vein in order to (see [0100]).
Allowable Subject Matter
Claims 9-11 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record is the closest prior art and does not teach or render obvious “a circumferentially enlarged portion positioned between a proximal end of the flat relief portion and the distal edge of the fenestration providing a seal within the annular space around the circumferentially enlarged portion.”
Response to Arguments
Applicant’s arguments, see remarks, filed 01/12/22, with respect to U.S.C. 103 rejection under Ng et al. in view of Kafrawy have been fully considered and are persuasive.  The rejection has been withdrawn and a new rejection is made (see rejection above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783